FILED
                             NOT FOR PUBLICATION                             JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHNNY MASLI,                                    No. 07-74432

               Petitioner,                       Agency No. A078-020-251

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Johnny Masli, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko

v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition for review.

      The record does not compel the conclusion that changed circumstances

excused the untimely filing of Masli’s asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per

curiam). Accordingly, Masli’s asylum claim fails.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Masli’s experiences of threats and a robbery did not rise to the level of

past persecution, see Nagoulko, 333 F.3d at 1016-18, and Masli failed to

demonstrate it is more likely than not he will be persecuted as a moderate Muslim

or as an Americanized Indonesian, see Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85

(9th Cir. 2003).

      Substantial evidence also supports the BIA’s determination that Masli is not

entitled to CAT relief because he failed to establish it is more likely than not he

will be tortured if he returns to Indonesia. See Wakkary v. Holder, 558 F.3d 1049,

1068 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74432
                                                                           FILED
                                                                            JUL 30 2010

                                                                       MOLLY C. DWYER, CLERK
B. FLETCHER, concurring:                                                 U .S. C O U R T OF APPE ALS




        I specially concur to express my disapproval of the government’s unfair

treatment of aliens who are directed to register under the NSEERS registration

program. Although an alien may be completely law-abiding except for his illegal

presence, the government uses the information provided in the NSEERS registry to

order deportation. This is plain entrapment and unworthy of our government. The

result is that only the most worthy and law-abiding are caught - the least worthy go

free.